Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 01, 2020

The Court of Appeals hereby passes the following order:

A20A1595. CRICK FINCHER v. ADVANCED SYSTEMS, INC.

      Jerry West d/b/a Fincher Brothers Roofing LLC (“West”) sued Advanced
Systems, Inc. (“Advanced”), and Advanced counterclaimed. Advanced then added
Crick Fincher (“Fincher”) as a counterclaim defendant. Advanced obtained a default
judgment against Fincher, and the trial court denied Fincher’s motion to set aside
default judgment pursuant to OCGA § 9-11-60 (d). Fincher filed this direct appeal.
We, however, lack jurisdiction because the case remains pending below.
      Pretermitting whether we would otherwise have jurisdiction over this direct
appeal, West’s complaint remains pending, and Advanced’s counterclaim remains
pending against West. See Conseco Finance Servicing Corp. v. Hill, 252 Ga. App.
774, 774-775 (1) (556 SE2d 468) (2001) (an order denying a motion to set aside a
default judgment is not final where the case remains pending against other
defendants). Consequently, Fincher was required to use the interlocutory appeal
procedures – including obtaining a certificate of immediate review from the trial court
– to appeal the trial court’s orders. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga.
App. 435, 435 (383 SE2d 906) (1989). Fincher’s failure to do so deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See Church v. Bell, 213
Ga. App. 44, 45 (443 SE2d 677) (1994).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/01/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.